            Case 1:19-cr-00889-AJN Document 30 Filed 06/26/20 Page 1 of 8




                                                         June 26, 2020
VIA ECF
The Honorable Alison J. Nathan
United States District Judge
United States District Court
40 Foley Square
New York, NY 10007

       Re: United States v. Michael Goliszeski, 19-cr-00889-AJN

Dear Judge Nathan:

       On behalf of defendant Michael Goliszeski, I write to briefly reply to the Government’s
sentencing submission dated June 22, 2020.

       1.      Mr. Goliszeski has taken responsibility for his misconduct

       First, we write to address the Government’s contention that Mr. Goliszeski has painted an
inaccurate picture about the timing and extent of Mr. Goliszeski’s acceptance of responsibility.

        The Government contends that, in a recorded interview on November 14, 2018 “[w]hen
first confronted by investigators hired by Rexton and New York City Police Department (NYPD)
detectives, Goliszeski lied and failed to accept responsibility for his fraud” and “denied any
improprieties.” But when Mr. Goliszeski was first confronted by his employer, he was not even
aware that investigators and an NYPD detective were interviewing him. Instead, the NYPD
detective and the investigators led Mr. Goliszeski to believe that they were simply auditors
seeking to interview Mr. Goliszeski about the billing process. Mr. Goliszeski did not know that
law enforcement was investigating him until months later. During the recorded interview, Mr.
Goliszeski acknowledged to the “auditors” that he owned companies to which work from Rexton
was sent, that he had never disclosed this to senior management, that it was unethical, and that he
would understand if he was fired. While he minimized his relationship with the bookkeeper to
protect her, he acknowledged that they were very good friends who had purchased real estate
together. At no time during that interview was he aware that law enforcement was investigating
him, and indeed he did not learn that an NYPD detective was involved in the meeting until the
Government filed its sentencing submission.

          The Government also contends that Mr. Goliszeski did not accept responsibility in the
civil litigation until the U.S. Attorney became involved in the case, see Gov. Opp. at 5, but that is
inconsistent with the timeline of the civil litigation. On November 14, 2018, both Mr. Goliszeski
and the bookkeeper were served with the civil lawsuit. Mr. Goliszeski shortly thereafter retained
our firm, Gelber & Santillo PLLC, as civil litigation counsel. At the outset, Mr. Goliszeski was
crystal clear that he did not want to fight the case and he just wanted to make amends and return
the money. This firm, as Mr. Goliszeski’s civil counsel, reached out to Rexton shortly thereafter

                                                   th
                 Gelber & Santillo PLLC, 347 West 36 Street, Suite 805, New York, NY 10018
                                    Tel: 212-227-4743 Fax: 212-227-7371
            Case 1:19-cr-00889-AJN Document 30 Filed 06/26/20 Page 2 of 8


The Honorable Alison J. Nathan
June 26, 2020                                                                                Page 2

to discuss settlement, and the parties held an in person settlement meeting as early as December
12, 2018. As early as February 2019, acting as Mr. Goliszeksi’s civil attorneys, our firm made
clear to Rexton that Mr. Goliszeski was willing to pay back the full value of the money he
understood to be at issue. It was only when a settlement could not be finalized in time for a court
deadline that our firm filed a motion to dismiss as part of the routine course of a civil litigation
based on the sufficiency of the pleadings. Mr. Goliszeski thus made earnest efforts to pay back
Rexton months before he filed a motion to dismiss and months before he became aware of the
U.S. Attorney’s involvement in the case in July 2019.

        As noted in the defense opening submission, Mr. Goliszeski acknowledges that over the
course of several years, he steered work to his own company from his employers unbeknownst to
them, submitted fraudulent invoices and overbilled. He also acknowledges, as the Government
contends, that this was driven by misguided greed. He shouldn’t have done it all, and he
shouldn’t have done it for years. Mr. Goliszeski has been grappling with this in regular therapy
sessions, and has written that: “I know now that, while before I had things that I wanted, all I
need is my family and friends, an honest, humble job, and a modest place to live. I will never
again make the mistake of doing anything dishonest to get more than I need.” Ex. C-2. While
Mr. Goliszeski cannot change his past conduct, since November 14, 2018 he has made a heartfelt
and sustained commitment to make amends, and to closely examine the source of his misconduct
and make sure that it never happens again. He has taken responsibility.

       2.      Mr. Goliszeski and His Family Suffered Financially As a Result of the
               Settlement

        The Government also suggests that Mr. Goliszeski did not suffer financially to pay back
Rexton because the bookkeeper paid the majority of the settlement and Mr. Goliszeski continues
to have substantial assets. Mr. Goliszeksi and the bookkeeper have lived together for 15 years
and plan to spent the rest of their lives together. They have jointly sold their assets, including
Mr. Goliszeski’s home of 15 years, to pay back Rexton. Together, they have downsized to a
rental apartment. While Mr. Goliszeski had fewer individual personal assets to contribute, his
family as a whole has suffered a substantial financial hardship as a result of the settlement.

         Additionally, the Government cites to the Presentence Report to note that Mr. Goliszeski
continues to have substantial assets. But the PSR was dated several months ago, and does not
reflect Mr. Goliszeski’s current assets. Mr. Goliszeski has taken $137,426.23 for the payment of
restitution at sentencing, and has had to take substantial withdrawals to pay the taxes from his
earlier withdrawals to pay back Rexton and legal fees. His current IRA balance is substantially
less now, will be subject to taxation at withdrawal, and has to last for the rest of his life.

         Finally, defendants routinely make payments toward restitution obligations over time, so
it is not insignificant that Mr. Goliszeski instead liquidated his assets upfront to make payment.
             Case 1:19-cr-00889-AJN Document 30 Filed 06/26/20 Page 3 of 8


The Honorable Alison J. Nathan
June 26, 2020                                                                                            Page 3

        3.       At 69 years old, Mr. Goliszeksi Would Be In Grave Danger If He Is
                 Incarcerated

         Finally, the Government argues that a non-custodial sentence is not warranted in Mr.
Goliszeski’s case due to the COVID-19 pandemic simply because Mr. Goliszeski is non-violent
and 69 years old. See Gov. Opp. at 7. But defense counsel does not argue that every non-violent
offender age 65 and over should be categorically excluded from a custodial sentence, only that,
given the unprecedented pandemic and the other 3553 factors in Mr. Goliszeski’s case, a non-
custodial sentence is warranted here. Mr. Goliszeski is a first time, non-violent offender. He has
otherwise lived a law-abiding and productive life, working hard and helping family members and
friends at every turn. He has suffered from acute anxiety and depression, and he has participated
in sustained therapy to reckon with his wrongdoing. By sentencing, he will also have made full
restitution to his employer. Under the facts of Mr. Goliszeksi’s case, a custodial sentence that
exposes him to the heightened risk of death would be grossly disproportionate.

        The Government’s argument also minimizes the gravity of the risks to the elderly from
exposure to COVID-19 at the Bureau of Prisons. Of the 84 inmates who have died from
COVID-19 in BOP custody, approximately 90% of them have been age 50 years and older, and
approximately 54% of them have been age 60 and older. See Exhibit D, Chart of BOP Deaths by
Age.1 This is significant given that inmates 51 years and older only comprise approximately
20% of the BOP population and individuals 61 years and older only comprise 6% of the BOP
population. See https://www.bop.gov/about/statistics/statistics_inmate_age.jsp (last accessed
June 25, 2020). In addition, it is clear even from the little information provided in the press
releases that some of the inmates exposed to COVID-19 were never transported to a hospital for
life-saving treatment, but merely were placed in isolation after testing positive for COVID-19
and died in their cells. See, e.g., Exhibit E, May 29, 2020 BOP Press Release Regarding Yusuf
Death (noting that Mr. Yusuf tested positive for COVID-19 on May 7, was placed in isolation,
and “was found unresponsive” in his cell and subsequently pronounced dead). These reports
demonstrate the life-threatening risks to Mr. Goliszeski if he is given a custodial sentence.

       For these reasons and the reasons set forth in our opening submission, we respectfully
submit that a non-custodial sentence would be sufficient but not greater than necessary to serve
the goals of sentencing.

        Thank you for your consideration.
                                                             Respectfully submitted,

                                                              /s/ Kristen M. Santillo
                                                              Kristen M. Santillo

1
 Note that this information was compiled from a review of the BOP Press Releases regarding each individual’s
death and does not take into account deaths at residential reentry centers or private facilities. See
https://www.bop.gov/resources/press_releases.jsp.
Case 1:19-cr-00889-AJN Document 30 Filed 06/26/20 Page 4 of 8




               EXHIBIT D
               Case 1:19-cr-00889-AJN Document 30 Filed 06/26/20 Page 5 of 8


BOP Facility            Name of Inmate                Date of BOP Press Release Age of Inmate
FCI Butner              John Marrone                                     6/14/20            85
FCI Butner              Dongfan Greg Chung                               5/28/20            84
FCI Butner              Charles Richard Rootes                           4/12/20            81
FCI Terminal Island     Michael McDonald                                 6/22/20            80
FCI Terminal Island     Rex Damon Begay, Sr.,                            4/29/20            80
FCI Butner              Steve Arthur Robinette                           5/31/20            79
FMC Fort Worth          Thomas Rogers                                    5/12/20            79
FMC Fort Worth          Oscar Ortiz                                      4/24/20            78
FCI Butner              Andre Williams                                   4/13/20            78
FCI Butner              John A. Brust                                      6/6/20           77
FMC Devens              Darrel Underhill                                   5/4/20           76
FCI Oakdale             George Jeffus                                    4/10/20            76
FCI Elkton              Frank McCoy                                        4/4/20           76
FMC Fort Worth          Robert Hoffman                                   6/11/20            75
USP Lompoc              Jimmie Lee Houston                                 5/6/20           75
FCI Butner              Bobby Lee Medford                                  6/3/20           74
FCI Butner              Juan Ledoux-Moreno                                 6/2/20           74
FMC Fort Worth          Charles Hanberry                                 5/15/20            74
FCI Butner              Eric Spiwak                                      5/25/20            73
FCI Terminal Island     Leonard Auerbach                                 4/30/20            73
FCI Butner              William Walker Minto                             4/28/20            73
FCI Terminal Island     Bradley James Ghilarducci                        4/15/20            73
FCI Elkton              David Ehle                                       4/14/20            71
FCI Terminal Island     Scott Douglas Cutting, Sr.                         5/9/20           70
FCI Elkton              James Druggan                                      5/6/20           70
FMC Lexington           Charles Woolsey                                  6/10/20            69
FCI Oakdale             George Escamilla                                   5/9/20           67
FCI Butner              Fabian Tinsley                                   4/17/20            67
FCI Butner              Norman F. Grimm, Jr.                             6/25/20            66
FMC Lexington           Richard Saettel                                  5/15/20            66
USP Lompoc              Oliver M. Boling                                 4/17/20            66
FCI Oakdale             David Townsend                                     4/2/20           66
FCI Terminal Island     James Lino                                       5/13/20            65
FMC Fort Worth          Donnie Grabener                                  4/25/20            65
FCI Elkton              Margarito Garcia-Fragoso                           4/3/20           65
FCI Butner              David Grant                                      5/31/20            63
FCI Butner              Bernardo Luis Olarta-Loaiza                      5/29/20            63
FMC Fort Worth          Joseph Young                                     5/19/20            63
FMC Devens              Robert Herndon                                     6/3/20           62
FMC Lexington           Fidel Torres                                     5/21/20            62
FCI Elkton              William Hutsell                                  4/16/20            62
FCI Butner              Mark E. Hebert                                   6/14/20            61
FMC Fort Worth          Arnoldo Almeida                                  4/22/20            61
FMC Lexington           Calderon Mendoza, Carlos                         5/15/20            60
               Case 1:19-cr-00889-AJN Document 30 Filed 06/26/20 Page 6 of 8


FCI Butner              Jerry Lynn Dempsey                         5/15/20     59
FMC Lexington           Juan Mata                                  5/11/20     59
FMC Fort Worth          Kevin Ivy                                   5/3/20     59
FCI Terminal Island     Michael Fleming                            4/19/20     59
FCI Danbury             Anthony David Gentile                      4/18/20     59
FCI Butner              William E. Miller                           5/7/20     58
FCI Terminal Island     Eduardo Robles-Holguin                      5/4/20     58
USP Yazoo City          Randy Bise                                  5/6/20     57
FCI Butner              Gary Edward Nixon                          4/13/20     57
FCI Oakdale             James Wilson                                4/2/20     57
FCI Butner              Andrew Charles Markovci                     6/4/20     56
FCI Lompoc              Daniel Lee Vadnais                          6/1/20     56
USP Terre Haute         Gregory Phinton Glenn                      5/26/20     56
FMC Fort Worth          Vernon Adderley                            5/12/20     56
FMC Fort Worth          Guadalupe Ramos                            5/10/20     56
FCI Elkton              Michael Brookwalter                         5/8/20     56
FTC Oklahoma City       Douglas Allen Reid                          5/2/20     56
FCI Oakdale             Wallace Holley, Jr                          4/3/20     56
FCI Butner              Joe Tapia, III                             6/24/20     55
FCI Butner              Wayne Delvin Littlecrow                    6/20/20     55
FCI Elkton              Richard Nesby                              4/26/20     55
FCI Oakdale             Michael Lilley                             4/15/20     55
FCI Terminal Island     Adrian Solarzano                           5/27/20     54
FCI Terminal Island     Stephen Cino                               4/30/20     54
FCI Milan               Daniel Kimbrough                           4/27/20     53
FCI Elkton              Woodrow Taylor                              4/2/20     53
FCI Butner              Isaac Lamar Byers                          5/26/20     52
FCI Milan               Willie Peterson                             5/1/20     51
FCI Yazoo City          Emanuel Brewster Jr.                        6/5/20     50
FMC Fort Worth          Bich Tran                                  5/18/20     50
FCI Oakdale             Patrick Jones                              3/28/20     49
FMC Lexington           Stephen Cook                                6/4/20     48
FCI Butner              John Doe                                   4/13/20     46
FCI Yazoo City          Dewayne Antonio Mitchell                   6/11/20     43
FCI Milan               John Ng                                    4/24/20     43
FCI Elkton              Alvin Turner                               4/13/20     43
FCI Oakdale             Nicholas Rodriguez                          4/1/20     43
FCI Lompoc              Mohamed Yusuf                              5/29/20     37
FMC Carswell            Andrea Circle Bear                         4/28/20     30
Case 1:19-cr-00889-AJN Document 30 Filed 06/26/20 Page 7 of 8




               EXHIBIT E
           Case 1:19-cr-00889-AJN Document 30 Filed 06/26/20 Page 8 of 8




                                                            U.S. Department of Justice
                                                            Federal Bureau of Prisons


 FOR IMMEDIATE RELEASE                                      Contact: Office of Public Affairs
 May 29, 2020                                               202-514-6551


                                 Inmate Death at FCI Lompoc

WASHINGTON, D.C.: On Monday, May 25, 2020, at approximately 1:00 p.m.,
Mohamed Yusuf was found unresponsive at the Federal Correctional Institution (FCI) in Lompoc,
California. Responding staff immediately initiated life-saving measures. Staff requested
emergency medical services (EMS) and life-saving efforts continued; however, Mr. Yusuf was
subsequently pronounced dead by EMS personnel. Mr. Yusuf tested positive for COVID-19 on
May 7, 2020, and was placed in isolation in accordance with Centers for Disease Control and
Prevention guidance.

Mr. Yusuf was a 37-year-old male who was sentenced in the Eastern District of New York to a
132-month sentence for Conspiracy to Provide Material Support to a Foreign Terrorist
Organization. He had been in custody at the Federal Correctional Complex Lompoc since May
24, 2018.

FCI Lompoc is a low security facility that currently houses 949 male offenders in Lompoc,
California.

The Bureau of Prisons will continue to provide daily updates and information on actions related
to COVID-19 at www.bop.gov/coronavirus/index.jsp.


Additional information about the Bureau of Prisons can be found at www.bop.gov.

                                               ###
